Title: From John Adams to Arthur Middleton, 24 April 1779
From: Adams, John
To: Middleton, Arthur


     
      Sir
      On Board the Alliance, St. Lazare, near Nantes Ap. 24. 1779
     
     Your Favour, of the 4 July 1778, I had not the Honour to receive, untill yesterday, which I very much lament because I fear I have lost an opportunity of rendering Some little service to the Commodore in his laudable Enterprise, at least of shewing every Respect in my Power to your Recommendation.
     In a Letter, which he did me the Honour to write me, I find he has made several able Propositions to the Ministry in which I heartily wish him success: and in my Answer to him, I have taken the Liberty to hint to him some proper Persons to apply to for Assistance in his Negociations.
     The Face of Things at present may not be so favourable to him as We could wish, but as I am well persuaded that the Constancy and Perseverance of the French Court may be depended on, I hope he will be able to convince them that one at least of his Plans, is a wise one, and promises much Utility to the common Cause. I have the Honour to be, with Sincere Respect and Esteem, sir, your obedient humble servant
     
      John Adams
     
    